 
 
 
EXHIBIT 10.14
 
 
 
Termination Agreement


 
 
 
Party A:                                Penglai XinGuan Investment Ltd.
 
Party B:                                Jinhai Mine Underground Engineering
Limited


 
 
After friendly negotiation, Party A and Party B have concluded that it would be
in their mutual best interests to terminate the Construction Project Agreement
concerning the mining project at Dazhaojia mining area, effective from November
1, 2010. Accordingly, both parties shall be relieved from any and all rights and
obligations arising out of or relating to the Construction Project Agreement.
 
This Agreement is in duplicate, of which one copy for each party.
 
 
PARTY A:
Penglai XinGuan Investment Limited
 
Name of Authorized agent: Wenge Liu (signed and sealed)
 
 /s/ Wenge Liu
   
PARTY B:
Jinhai Mine Underground Engineering Limited
 
Name of authorized agent: Yong Wang (signed and sealed)
 
 /s/ Yong Wang
   
Date
September 30, 2010





 